    Case: 1:20-cv-02658 Document #: 30 Filed: 06/29/20 Page 1 of 3 PageID #:248




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

United      States       of America,
Commonwealth of Massachusetts, and
State of Wisconsin,
             Plaintiffs,
                                                    Case No. 1:20-cv-2658
      v.
Dairy Farmers of America, Inc., and
Dean Foods Company,
           Defendants.

           MOTION OF NONPARTY WISCONSIN LEGISLATURE FOR
                     PERMISSION TO FILE LETTER


      Nonparty the Wisconsin Legislature (“Legislature”) moves for the Court’s

permission to file a letter in this matter, see N.D. Ill. L.R. 5.6, responding to the

Correspondence filed by Assistant Attorney General Gwendolyn J. Cooley on behalf

of Plaintiff the State of Wisconsin, Dkt. 28. A copy of the Legislature’s letter and its

accompanying exhibit are attached to this Motion. As the Legislature’s letter more

fully explains, the Legislature strongly disagrees with the Wisconsin Attorney

General’s interpretation of Section 26 of Act 369, codified at Wis. Stat. § 165.08(1),

and has filed a Petition for Original Action with the Wisconsin Supreme Court to

resolve this legal dispute. Given the relevance of the Legislature’s letter to the

pending proceedings in this case, described by Assistant Attorney General Cooley’s

Correspondence, the Legislature respectfully requests that this Court allow it to file

its letter on the docket. See N.D. Ill. L.R. 5.6; see generally Fed. R. Civ. P. 1.
Case: 1:20-cv-02658 Document #: 30 Filed: 06/29/20 Page 2 of 3 PageID #:249




  Dated, June 29, 2020

                                      Respectfully Submitted,

                                      /s/ Misha Tseytlin
                                      MISHA TSEYTLIN
                                      TROUTMAN SANDERS LLP
                                      227 W. Monroe Street
                                      Suite 3900
                                      Chicago, IL 60606
                                      (608) 999-1240
                                      (312) 759-1939 (fax)
                                      misha.tseytlin@troutman.com

                                      Attorney for the Wisconsin Legislature




                                   -2-
   Case: 1:20-cv-02658 Document #: 30 Filed: 06/29/20 Page 3 of 3 PageID #:250




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of June, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
